Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/27/2022.
Claims 2, 7, 14, 18 and 34 have been cancelled. Claims 1, 3-6, 8-13, 15-17, 19-33 are presented for examination.
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17, 19-33 are allowed.
	The invention pertains to: The advertiser selects ANY available time period and a budget for a campaign/billboard/ad/advertisement. The server based on the budget determines/selects the available time period to stay within the advertiser's budget.  The server/system is the one determining/selecting the time period based on the advertiser's budget.
	The prior art of record teaches:
	Robertson (2014/0337137) teaches on paragraph 0058, Billboards are operated by sellers, who provide the information regarding their billboards, including information about a geographic location of the billboard and available inventory of time intervals for displaying digital content. The advertising platform 102 then defines 304 a campaign, which includes defining pricing guidelines that indicate pricing requirements for the available inventory, and executing a contract. Either an advertiser 104, a seller 106, the advertising platform 102, or a combination of the three can define the terms of the campaign. Defining the campaign includes determining digital content that will be displayed, determining the billboards that will display digital content, determining the budget for the digital content display, and determining the time frame for the digital content display. 
	WO 2020/166693 teaches an advertisement contact determination system according to one aspect of the present disclosure is characterized by comprising a communication unit which acquires position information for a device, and a control unit which, on the basis of the device position information, determines that a user of the device has come into contact with an out-of-home (OOH) advertisement in cases in which said OOH advertisement is included in a prescribed range in the direction of travel of the user, wherein the communication unit acquires a log of a prescribed apparatus, the control unit determines whether or not the aforementioned device is near the prescribed apparatus during a prescribed period, and if so, associates the log of the prescribed apparatus during said period with the device.

	Rycyna (2014/0149221) teaches generating recommendations can include analyzing the parameters of advertisement media associated with high numbers of views (e.g., as determined from the billboard input measurements) or other metrics of high conversion rates and extracting parameters shared between the advertisement media. Examples of recommendations that can be extracted include media recommendations (e.g., brightness, color, audio), location recommendations (e.g., which specific billboards to advertise on), time recommendations, advertising duration recommendations, or any other suitable advertisement parameter recommendation. Summarizing the input measurements for each billboard can additionally permit advertisers to search and select the individual billboards to display advertisements on.
	Oliveri (2018/03330403) teaches on Figure 1, the user can specify the available budget for the campaign. On the basis of this, ad scheduler 13/part of server 12 calculates the number of ad impressions per week. In an area 26, ad scheduler 13 displays the calculated number of ad impressions per week. Each ad impression is an estimated viewing of the user's ad displayed on a digital billboard. For example, ad impressions for an ad are calculated by the amount of traffic (e.g. automobile or foot) past a digital billboard for a set, etc.
	AU 2011204927 B2 In step 306 software running on administrator terminal 210 enables the user to define a budget and prize list for the promotion. For example, the user may specify or forecast the budgeted value for the entire promotional period. The software determines the actual number of promotional sessions within the promotional period and calculates the amount of money that can be spent in each session in order to stay within the overall budget.
	The references alone or in combination fail to teach the following limitations present in claims 1, 12 and 23 “the advertiser is a first advertiser, the method further comprising: assigning a first weight to the advertiser content provided by the first advertiser and a second weight to advertiser content provided by a second advertiser, wherein the first and second weights are determined based on a number of ad plays associated with the advertiser content provided by the first advertiser and the advertiser content provided by the second advertiser, respectively; randomly selecting, based on the first and second weights, either the advertiser content provided by the first advertiser or the advertiser content provided by the second advertiser; and causing, during an unscheduled time period, the control module to display the randomly selected content”.
Point of contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688